Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 17/015581.  Claims 1, 2, 4, 5, 7-19 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-18 of U.S. Patent No. 10,800,488. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in the present set of claims can be found in Patent 10,800,488.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (2014/0338494) in view of NAGANO (2,192,249)

Regarding Claim 1, SUGIMOTO teaches a multi-sprocket arrangement for a rear wheel hub of a bicycle, the multisprocket arrangement (10) comprising: a plurality of sprockets (14)(16) of different diameters, wherein at least one of the plurality of sprockets (14) has a plurality of teeth (32a)(32b) on the circumference of said sprocket (14), the plurality of teeth (32a)(32b) including a thin tooth (32a) followed by a thick tooth (32b) with the thick tooth followed in turn by another thin tooth in series, and wherein, on said sprocket of the plurality of sprockets, there is provided at least one gearshift path that permits a shift between two adjacent sprockets,
SUGIMOTO does not teach at least one impression and/or a passage recess that forms, wherein the impression and/or passage recess is on at least one tooth of the plurality of teeth, the at least one sprocket having a relatively larger diameter, the at least one tooth forming a passage tooth provided for the passage of an inner link of the chain in order for the chain to descend onto an adjacent sprocket of relatively smaller diameter.
NAGANO teaches at least one impression (A3(A), A4(A)) and/or a passage recess that forms, wherein the impression and/or passage recess is on at least one tooth of the plurality of teeth, the at least one sprocket (2) having a relatively larger diameter, the at least one tooth forming a passage tooth provided for the passage of an inner link (41a) of the chain (4) in order for the chain to descend onto an adjacent sprocket (3) of relatively smaller diameter.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SUGIMOTO so it has the same thick tooth configuration as NAGANO so gear changes are made more quickly.


Regarding Claim 4, SUGIMOTO as modified teaches wherein the series of teeth (32a)(32b) is repeated at least two times along the circumferential direction of the at least one sprocket.

Regarding Claim 5, SUGIMOTO as modified teaches wherein surfaces of at least some of the plurality of teeth of at least one sprocket of the plurality of sprockets on a side pointing toward an adjacent sprocket of relatively small diameter lie substantially in a common plane, wherein at least one tooth (32a adjacent 34) has an impression or a passage recess and are axially set back in relation to said plane.


Regarding Claim 7, SUGIMOTO as modified teaches wherein at least one sprocket of relatively smaller diameter (16) is oriented, in terms of phase, with respect to an adjacent sprocket of relatively larger diameter such that during a shift from the sprocket of relatively larger diameter to the sprocket of relatively smaller diameter synchronicity between teeth of the sprocket of relatively smaller diameter and respectively associated chain elements of the chain is realized [0061]-[0078].

Regarding Claim 8, SUGIMOTO as modified teaches wherein at least one sprocket of relatively smaller diameter (16) is oriented, in terms of phase, with respect to an adjacent sprocket of relatively larger diameter (14) such that during a shift from the sprocket of relatively smaller diameter to the sprocket of relatively larger diameter synchronicity between the teeth of the sprocket of relatively larger diameter and respectively associated chain elements of the chain is realized [0061]-[0078].

Regarding Claim 9, SUGIMOTO as modified teaches wherein the multi-sprocket arrangement comprises at least one further sprocket (16) which, as viewed in a direction perpendicular to the circumferential direction, has teeth of substantially identical thickness, and which is arranged adjacent to the at least one sprocket (14) with thick and thin teeth.  From the axial direction, the teeth appear to have the same thickness in the circumferential direction.

Regarding Claim 10, SUGIMOTO as modified teaches wherein an at least one sprocket of relatively smaller diameter (16) has, as viewed in a direction perpendicular to the circumferential direction, thick teeth and thin teeth.

Regarding Claim 11, SUGIMOTO as modified teaches wherein at least one tooth of the plurality of the teeth (32a) has a support edge (36a) which is designed to support an inner link or an outer link of the chain in a radially inward direction with respect to the axis of rotation of the associated sprocket.

Regarding Claim 12, SUGIMOTO as modified teaches wherein the at least one gearshift path comprises at least one impression having a slide-off bevel (32d) which prevents an unintended link of the chain from being received therein.

Regarding Claim 16, SUGIMOTO as modified teaches wherein a thickness of the thick tooth as viewed perpendicular to the circumferential direction is wider than the inner chain link spacing.

Regarding Claim 17, SUGIMOTO as modified teaches wherein the thick tooth is disposed on at least one sprocket with smaller diameter (16).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (2014/0338494) in view of NAGANO (2,192,249) and further in view of REITER2 (2005/0079940).

Regarding Claim 13, SUGIMOTO as modified does not teach wherein teeth of adjacent sprockets at the ends of the gearshift path are turned toward one another about the axis of rotation of the sprockets.
REITER2 teaches wherein teeth (3.5)(teeth of 11) of adjacent sprockets at the ends of the gearshift path are turned toward one another about the axis of rotation of the sprockets (Fig. 8, 10).
It would have been obvious to one ordinary skill in the art at the time the application was filed to change the transmission in SUGIMOTO such that the teeth are turned toward each other as in REITER2 to facilitate shifting and to reduce chain noise.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (2014/0338494) in view of NAGANO (2,192,249) and further in view of PFEIFFER (2015/0226305).

Regarding Claim 18, SUGIMOTO as modified does not teach wherein the thick tooth has a load carrying tooth flank which is formed with full material thickness, and a portion around the back flank of the thick teeth has a recess at least partially along the contour of the thick tooth.
PFEIFFER teaches wherein the wide tooth has a load carrying tooth flank (210) which is formed with full material thickness, and a portion around the back flank (220) of the thick teeth has a recess at least partially along the contour of the thick tooth.
It would have been obvious to one ordinary skill in the art at the time the application was filed to change the transmission in SUGIMOTO such that the teeth have the same configuration as in PFEIFFER to make the tooth more easily engage a chain opening while keeping the load flank durable.


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (2014/0338494) in view of REITER (2013/0184110) and further in view of NAGANO (2,192,249).

Regarding Claim 19, SUGIMOTO as modified does not teach wherein the thick tooth is thickened only on one side as viewed in an axial direction.
REITER teaches wherein the thick tooth (58a) is thickened only on one side as viewed in an axial direction (Fig. 13). The teeth are seen as thickened on one side since the protrusion can only be seen on one axial side.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket arrangement in SUGIMOTO so it has the same thick tooth configuration as REITER to make the sprocket more lightweight and more easily manufactured.



Allowable Subject Matter
Claims 2, 15, 16 are objected to as being dependent upon a rejected base claim and rejected on the ground of nonstatutory double patenting as discussed above.
The prior art does not teach or suggest wherein the thick tooth is thickened only on a first side of the thick tooth, the first side opposite a second side of the thick tooth, the second side facing a sprocket of relatively small diameter with the other elements in Claim 2.
The prior art does not teach or suggest wherein a sprocket with a thick tooth which is arranged adjacent to a transition sprocket of relatively small diameter and without a thick tooth has gearshift impressions or passage recesses which are suitable for allowing an outer link to ascend, and preventing an inner link from ascending, at a defined position with the other elements in Claim 14.
The prior art does not teach or suggest wherein a sprocket with a thick tooth, which is arranged adjacent to a transition sprocket of relatively small diameter and without a thick tooth, has gearshift impressions or passage recesses which are suitable for allowing an inner link to ascend, and preventing an outer link from ascending, at a defined position with the other elements in Claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654